[Cite as State ex rel. Litwinowicz v. Euclid, 2014-Ohio-2986.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101008




                     STATE EX REL.
            CHRISTOPHER MICHAEL LITWINOWICZ
                                                             RELATOR

                                                       vs.

                                       CITY OF EUCLID
                                                             RESPONDENT




                                          JUDGMENT:
                                         WRIT DISMISSED


                                            Writ of Mandamus
                                            Motion No. 472918
                                            Order No. 475044

        RELEASE DATE:                July 1, 2014
FOR RELATOR

Christopher Michael Litwinowicz, pro se
21970 Morris Avenue
Euclid, Ohio 44123

ATTORNEY FOR RESPONDENT

Christopher L. Frey
Euclid Department of Law
585 East 222nd Street
Euclid, Ohio 44123
KENNETH A. ROCCO, J.:

       {¶1} Christopher Michael Litwinowicz (“Litwinowicz”) filed a pleading styled

“writ of mandamus” against the city of Euclid. 1 Litwinowicz’s pleading contains a

complaint that the city of Euclid violated the law “by veto” regarding a “48 part initivitive

[sic] petition” that Litwinowicz allegedly filed on

February 15, 2013 with the “City Auditor of the City of Euclid.” He appears to be seeking

a writ of mandamus ordering the city of Euclid to file or transmit “all 48 part inititive

[sic] petition’s to the Cuyahoga County Board of Elections.” The City of Euclid has filed

a motion to dismiss. Litwinowicz filed a motion objecting to dismissal and, on the same

day, filed an affidavit containing averments that are identical to the statements in his

motion objecting to the motion to dismiss. Litwinowicz has also filed a “motion for

default judgment/writ of mandamus order.” For the following reasons, the City’s motion

to dismiss is granted.

       {¶2} The pleading has multiple defects. First, it is improperly captioned.

Litwinowicz styled this filing as “Christopher Michael Litwinowicz v. City of Euclid.”

R.C. 2731.04 requires that an application for a writ of mandamus “must be by petition, in

the name of the state on the relation of the person applying.” The failure to properly

caption a mandamus action is sufficient grounds for denying the writ and dismissing the



       The body of the pleading indicates it was filed “pro se * * *, through legal
       1

counsel.” A review of the pleadings indicates that Litwinowicz is acting pro se and
that no attorney has entered an appearance on his behalf in this action.
petition. Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181

N.E.2d 270 (1962); Persinger v. State, 8th Dist. Cuyahoga No. 89149, 2007-Ohio-67, ¶ 2.

       {¶3} Additionally, Litwinowicz failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Loc.R. 45(B)(1)(a). The failure to

comply with the supporting affidavit provision of Loc.App.R. 45(B)(1)(a) further requires

dismissal of the action. State ex rel Leon v. Cuyahoga Cty. Court of Common Pleas, 8th

Dist. Cuyahoga No. 92826, 2009-Ohio-1612, aff’d, 123 Ohio St.3d 124, 2009-Ohio-4688,

914 N.E.2d 402.

       {¶4} In addition to being procedurally defective, the City argues that the complaint

failed to meet the requirements for mandamus.

       {¶5} The requisites for mandamus are well established: (1) the relator must have a

clear legal right to the requested relief, (2) the respondent must have a clear legal duty to

perform the requested relief and (3) there must be no adequate remedy at law. State ex rel.

Ney v. Niehaus, 33 Ohio St.3d 118, 515 N.E.2d 914 (1987). A writ of mandamus should

not be issued in doubtful cases. State ex rel. Goldsberry v. Weir, 60 Ohio App.2d 149,

395 N.E.2d 901 (10th Dist.1978).

       {¶6} The City primarily argues that Litwinowicz has or had an adequate remedy at

law through an appeal.

       {¶7} Litwinowicz filed a complaint against the City of Euclid in the Cuyahoga

County Court of Common Pleas, case number CV-13-802979 and appealed the trial

court’s order in that case, which granted the City’s motion for summary judgment on his
claims. Litwinowicz v. Euclid, 8th Dist. Cuyahoga No. 100644 (Feb. 21, 2014). The City

asserts that “the subject matter of the direct appeal in CA-13-100644 is identical to the

issue raised in the complaint for writ of mandamus.” Litwinowicz has not addressed or

disputed the City’s argument that the appeal provided him with an adequate remedy at

law and, as such, precludes the issuance of a writ. “An adequate remedy by appeal

precludes the writ of mandamus. The opportunity to exercise an adequate remedy, even if

it is not properly exercised, also precludes mandamus.” State ex rel. Nash v. Fuerst, 8th

Dist. Cuyahoga No. 99027, 2013-Ohio-592, ¶ 10. Because Litwinowicz did not dispute

that the appeal provided him with an adequate remedy at law, at least one of the requisites

for mandamus has not been satisfied. In addition, it is questionable whether Litwinowicz

even sufficiently articulated or established a clear legal right or a clear legal duty

enforceable in mandamus. The complaint fails to state a claim upon which relief could be

granted. Civ.R. 12(B)(6).

       {¶8} For all of these reasons, the motion to dismiss is granted and the complaint

for a writ of mandamus is dismissed. Relator to pay costs. This court

directs the clerk of court to serve all parties notice of this judgment and its date




of entry upon the journal as required by Civ.R. 58(B).
______________________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, A.J., and
EILEEN T. GALLAGHER, J., CONCUR